  Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 1 of 30 PageID #:1196




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

ABBVIE INC. and ABBVIE                       )
BIOTECHNOLOGY LTD,                           )
                                             )
            Plaintiffs,                      )
                                             )      No. 21 C 2258
      v.                                     )
                                             )      Judge John Z. Lee
ALVOTECH HF.,                                )
                                             )
            Defendant.                       )

                   MEMORANDUM OPINION AND ORDER

      Plaintiffs   AbbVie   Inc.   and   AbbVie   Biotechnology   Ltd   (collectively

“Plaintiffs” or “Abbvie”) filed suit against Defendant Alvotech hf. pursuant to 35

U.S.C. § 271(e)(2)(C)(i), seeking injunctive relief to prevent Alvotech hf. from

infringing certain patents related to the biologic drug, HUMIRA®.            In turn,

Alvotech hf., which is an Icelandic corporation, moved to dismiss, arguing that the

Biosimilar Price Competition and Innovation Act (“BPCIA”) requires Abbvie to sue

Alvotech hf.’s United States subsidiary, Alvotech USA, instead of or in addition to

Alvotech hf. And, because Alvotech USA is at home only in the Eastern District

of Virginia, Alvotech hf. further argues that this lawsuit must be dismissed for

lack of venue. For the following reasons, Alvotech hf.’s motion is denied.
     Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 2 of 30 PageID #:1197




                                  I.     Background1

A.      HUMIRA®

        HUMIRA® is the first fully human antibody ever approved by the U.S. Food

and Drug Administration (“FDA”). Compl. ¶ 1, ECF No. 1. It is used to treat

several autoimmune conditions, such as rheumatoid arthritis, psoriatic arthritis,

psoriasis, Crohn’s disease (adult and pediatric), and juvenile idiopathic arthritis.

Id. ¶ 8.

         HUMIRA® belongs to a category of drugs known as biologics.               Id. ¶ 7.

Biologics are comprised of complex proteins manufactured in living cells as

opposed to using chemical synthesis, which is how small molecule drugs are

derived. Id. Abbvie holds the drug’s Biologic License Application (“BLA”). Id.

¶ 20. The development of HUMIRA® has produced a vast portfolio of patents and

trade secret manufacturing processes. Id. ¶ 1.

B.      The Biosimilar Price Competition and Innovation Act of 2009

        In 2009, Congress passed the BPCIA, which establishes an abbreviated

process by which nearly identical biologic drugs—called “biosimilars”—can seek

FDA approval and enter the market as generics of an already-approved biologic.

Id. ¶ 3.     To do so, an applicant submits an abbreviated Biologics License

Application (“aBLA”) to the FDA, which provides information about why the

generic should be considered a biosimilar of the original drug (the “reference



1     For the reasons discussed below, the Court accepts all well-pleaded facts as true and
draws all reasonable inferences in Abbvie’s favor.


                                            2
  Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 3 of 30 PageID #:1198




product”).    See 42 U.S.C. § 262(k).    This process is abbreviated because the

biosimilar product can piggyback off research establishing that the reference

product is “safe, pure, and potent.” Id. § 262(a)(2)(C).

      The aBLA applicant—known as the “subsection (k) applicant” because the

requirements are laid out in 42 U.S.C. § 262(k)—must provide notice of its aBLA

to the “reference product sponsor.” Id. § 262(l)(2). Following that notice, the

statute requires the subsection (k) applicant and reference product sponsor to

engage in an exchange of information about patents covering the reference product

and its manufacture, which is known colloquially as the “patent dance.”          Id.

§ 262(l); see also Alvotech hf.’s Mem. Supp. Mot. Dismiss (“Mot. Dismiss”) at 1,

ECF No. 27.

      As part of the exchange, the subsection (k) applicant must provide “a

detailed statement that describes, on a claim by claim basis, the factual and legal

basis of the opinion of the subsection (k) applicant that [the relevant] patent is

invalid, unenforceable, or will not be infringed by the commercial marketing of the

biological product that is the subject of the subsection (k) application.” 42 U.S.C.

§ 262(l)(3)(B)(2). Through this process, the parties are encouraged to identify any

patent disputes that should be litigated in a declaratory judgment action before

the biosimilar drug makes it to the market. See generally id. § 262(l). At the end

of the patent dance, if the parties cannot agree on an out-of-court resolution for

their patent disputes, the statute instructs the reference product sponsor to bring




                                          3
   Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 4 of 30 PageID #:1199




a patent infringement lawsuit with respect to the patents the biosimilar drug

would allegedly infringe. Id. § 262(l)(6).

      When Congress passed the BPCIA in 2009, it was not writing on a blank

slate. The BPCIA’s aBLA procedure closely resembles one that was already

available under the Hatch-Waxman Act for small molecule drugs.             Under the

Hatch-Waxman Act, a party seeking approval of a generic small molecule drug

may submit an abbreviated New Drug Application (“ANDA”), which piggybacks off

research pertaining to an existing small molecule drug, if the ANDA applicant can

demonstrate that the two drugs are “bioequivalent.” See 21 U.S.C. § 355(j). Like

a subsection (k) aBLA applicant, an ANDA applicant must notify the existing

drug’s relevant patent owners about its application, and the notice must “include

a detailed statement of the factual and legal basis of the opinion of the applicant

that [any relevant] patent[s] [are] invalid or will not be infringed.” 21 U.S.C.

§ 355(j)(2)(B).

      To enable the adjudication of such patent disputes before the ANDA

applicant or subsection (k) applicant begins to manufacture, market, or sell its

new product, Congress created an “artificial act of infringement,” see Sandoz Inc.

v. Amgen Inc., 137 S. Ct. 1664, 1672 (2017), as part of the patent statutes. See 35

U.S.C. § 271(e)(2). That section states:

             It shall be an act of infringement to submit–

                  (A) an application under section 505(j) of the Federal
                  Food, Drug, and Cosmetic Act or described in section
                  505(b)(2) of such Act [i.e., an ANDA] for a drug
                  claimed in a patent or the use of which is claimed in
                  a patent,
                                             4
     Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 5 of 30 PageID #:1200




                  . . . or

                  (C)(i) with respect to a patent that is identified in the
                  list of patents described in section 351(l)(3) of the
                  Public Health Service Act [i.e., a patent identified in
                  the patent dance,] . . . an application seeking approval
                  of a biological product [i.e., an aBLA], or

                  (ii) if the applicant for the application fails to provide
                  the application and information required under
                  section 351(l)(2)(A) of such Act [i.e., fails to
                  participate in the patent dance], an application
                  seeking approval of a biological product [i.e., an
                  aBLA] for a patent that could be identified pursuant
                  to section 351(l)(3)(A)(i) of such Act [i.e., a patent that
                  could have been identified in the patent dance],

              if the purpose of such submission is to obtain
              approval . . . to engage in the commercial manufacture,
              use, or sale of a . . . biological product claimed in a patent
              or the use of which is claimed in a patent before the
              expiration of such patent.

35 U.S.C. § 271(e)(2).2

        Section 271(e)(2) existed prior to the passage of the BPCIA. And the 2009

Act amended the statute to add subsection (C) to address biologics.

C.      The Instant Lawsuit

        Alvotech hf. is a company organized and existing under the laws of Iceland,

with its principal place of business in Reykjavik. Compl. ¶ 27. Alvotech hf. is in

the business of developing, manufacturing, marketing, and selling biologic drugs.

Id. ¶ 28.



2       Subsection (B) governs applications relating to “a drug or veterinary biological product
which is not primarily manufactured using recombinant DNA, recombinant RNA, hybridoma
technology, or other processes involving site specific genetic manipulation techniques,” and
it is not relevant here. See 35 U.S.C. § 271(e)(2)(B).


                                               5
    Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 6 of 30 PageID #:1201




       Beginning in at least May 2018, Alvotech hf. began clinical trials for a

biosimilar to Humira, called AVT02. Id. ¶ 35. In January 2019, Alvotech USA

was incorporated under the laws of Virginia to become the “wholly-owned,

regulatory affairs, governmental policy and legal subsidiary” of Alvotech hf. Id.

¶¶ 33–34       (quoting     Office      Locations,      Alvotech,      “Our      Locations,”

https://www.alvotech.com/company/office-locations (last visited April 6, 2021)). In

August 2020, Alvotech hf. and Teva Pharmaceuticals announced a strategic

partnership for the commercialization of AVT02 in the United States. Id. ¶ 37.

       In the early fall of 2020, Alvotech USA3 submitted an aBLA seeking FDA

approval for AVT02. Compl. ¶ 41; AVT02 aBLA at 1. As required, Alvotech USA

notified Abbvie of its application, and the parties engaged in the patent dance.

Compl. ¶¶ 44–51. In the end, the two entities identified four patents to be litigated

in the first stage of these proceedings, with another sixty-two to be litigated in a

second stage of litigation envisioned by the statute (but not relevant to this

decision). Id. ¶¶ 49–50; see also 42 U.S.C. § 262(l)(6), (8).

       Abbvie then filed this patent infringement suit, naming Alvotech hf.—but

not Alvotech USA—as the defendant.             According to Abbvie, it did so because


3      As noted previously, the Court “accept[s] as true all well-pleaded facts alleged” in
reviewing a motion to dismiss, see Tamayo, 526 F.3d at 1081. But the Court may also
“consider documents attached to a motion to dismiss if they are referred to in the plaintiff's
complaint and are central to his claim,” Brownmark Films, LLC v. Comedy Partners, 682
F.3d 687, 690 (7th Cir. 2012) (cleaned up). As such, while Abbvie’s complaint does not
distinguish between Alvotech hf and Alvotech USA when discussing the aBLA and related
patent dance, the Court has considered the aBLA itself, which is attached to Alvotech hf.’s
motion to dismiss as Exhibit D. See Mot. Dismiss, Ex. D, Application to Market a New or
Abbreviated New Drug or Biologic for Human Use (“AVT02 aBLA”), ECF No. 28-4.



                                              6
  Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 7 of 30 PageID #:1202




Alvotech hf., not Alvotech USA, is the entity that will engage in the manufacture,

commercialization, marketing, and sale of AVT02, if it is approved. By contrast,

Alvotech USA is not involved with drug development, manufacturing, or sales. Id.

¶ 38. Abbvie also asserts that Alvotech hf. created and prepared the information

in the aBLA, even though Alvotech USA appears as the nominal applicant on the

form. Id. ¶ 34.

        Alvotech hf. has moved to dismiss the complaint pursuant to Rules 12(b)(1)

(lack of subject matter jurisdiction), 12(b)(2) (lack of personal jurisdiction), 12(b)(6)

(failure to state a claim), and 12(b)(7) (failure to join an indispensable party). All

four arguments are premised on Alvotech hf.’s contention that Alvotech USA,

which is domiciled in Virginia, is the real party in interest and must be joined as

a defendant in this case.

                                    II.   Analysis

   A.      Alvotech’s Invocation of Rule 12(b)(1)

        Alvotech hf. first argues that the Court lacks subject matter jurisdiction

over this case, because Abbvie named the wrong defendant. In Alvotech hf.’s view,

the proper defendant is Alvotech USA, not its Icelandic parent corporation. But

such an argument is not jurisdictional in nature and is more properly analyzed

under Rule 12(b)(6), rather than Rule 12(b)(1).

        Federal courts have “original jurisdiction of any civil action arising under

any Act of Congress relating to patents.” 28 U.S.C. § 1338(a). The Federal Circuit

has emphasized that “while Congress can restrict the federal question jurisdiction



                                           7
  Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 8 of 30 PageID #:1203




granted in [28 U.S.C.] § 1331 or § 1338, for example by mandating that a certain

threshold fact be established in order for the federal court to have jurisdiction over

a particular cause of action,” “it is critical to distinguish between a statutory

limitation that is truly jurisdictional and one that is simply an element of the claim

that must be established on the merits.” Litecubes, LLC v. N. Light Prod., Inc.,

523 F.3d 1353, 1361–62 (Fed. Cir. 2008) (citing Arbaugh v. Y&H Corp., 546 U.S.

500, 515–16 (2006)).

      The Supreme Court clarified the difference in Arbaugh v. Y&H Corp., 546

U.S. 500. In that case, the plaintiff brought suit under Title VII of the Civil Rights

Act of 1964, which “makes it unlawful ‘for an employer . . . to discriminate,’ inter

alia, on the basis of sex.” Id. at 503 (quoting 42 U.S.C. § 2000e–2(a)(1)). Title VII

defines an “‘employer’ to include only those having ‘fifteen or more employees.’”

Id. (quoting 42 U.S.C. § 2000e(b)).     The question presented was “whether the

numerical qualification contained in Title VII's definition of “employer” affects

federal-court subject-matter jurisdiction or, instead, delineates a substantive

ingredient of a Title VII claim for relief.” Id.

      The Supreme Court held that the numerical qualification was not

jurisdictional, declaring that “[i]f the Legislature clearly states that a threshold

limitation on a statute’s scope shall count as jurisdictional, then courts and

litigants will be duly instructed and will not be left to wrestle with the issue. But

when Congress does not rank a statutory limitation on coverage as jurisdictional,




                                           8
  Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 9 of 30 PageID #:1204




courts should treat the restriction as nonjurisdictional in character.” Id. at 515–

16 (citation omitted).

      In the patent context, the Federal Circuit has held that “[s]ection 271(e)(2)

is not a jurisdictional statute in the strict sense of the word.” Allergan, Inc. v.

Alcon Lab’ys, Inc., 324 F.3d 1322, 1330 (Fed. Cir. 2003). While “section 271(e)(2)

‘provide[s] patentees with a defined act of infringement sufficient to [a] create case

or controversy,’” “[o]nce Congress creates an act of infringement, jurisdiction in

the district court is proper under 28 U.S.C. § 1338(a).” Allergan, 324 F.3d at 1330

(quoting Glaxo, Inc. v. Novopharm, Ltd., 110 F.3d 1562, 1569 (Fed. Cir. 1997)).

“Therefore, section 1338(a) provides for jurisdiction in the district court for [a] suit

[under § 271(e)].” Id. Thus, § 271(e) creates a right of action for an artificial act

of infringement, while § 1338(a) confers subject matter jurisdiction over the

dispute. Id.

      Astrazeneca Pharmaceuticals LP v. Aurobindo Pharma Ltd., No. CIV.A. 07-

810-JJF-LP, 2009 WL 483131 (D. Del. Feb. 25, 2009), is illustrative. There, one of

the defendants, Aurobindo USA, argued that it was not a “submit[ter]” within the

meaning of § 271(e). It then asserted that this argument “attack[ed] the factual

basis for Plaintiffs’ assertion of jurisdiction” under Fed. R. Civ. P. 12(b)(1), and so

the court had no duty to accept the complaint’s allegations as true. Id. at *1.

      The court quickly rejected this argument, holding that “the issue of whether

[the defendant] submitted the [abbreviated drug approval] application for

purposes of Section 271(e)(2) is a question that goes to the merits of one of the



                                           9
    Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 10 of 30 PageID #:1205




elements of Plaintiffs’ infringement claim under Section 271(e)(2),” and so the

argument was properly evaluated under Fed. R. Civ. P. 12(b)(6).                     Id. at *3

(considering an ANDA).4

        As in Astrazeneca, the Court concludes that Alvotech hf.’s argument is not

appropriately raised under Rule 12(b)(1), but Rule 12(b)(6). See Thornton v. M7

Aerospace LP, 796 F.3d 757, 765 (7th Cir. 2015) (citing Bell v. Hood¸ 327 U.S. 678,

682 (1946) (holding that “[j]urisdiction is not defeated by the possibility that the

allegations might fail to state a cause of action on which a party could actually

recover. . . . [t]he failure to state a proper cause of action calls for judgment on the

merits and not a dismissal for want of jurisdiction”)).5 Alvotech hf.’s reliance on

Semiconductor Energy Laboratory Co. v. Nagata, 706 F.3d 1365, 1370 (Fed. Cir.

2013), is misplaced. In that case, the Federal Circuit held that the plaintiff’s claim

for “assignor estoppel” was, in reality, only a defense and did not exist as a

standalone right of action. Id. Here, Abbvie relies on § 271(e) to assert its cause




4      Contrary to Alvotech hf.’s assertion, the court’s decision did not hinge on the fact that
another ANDA applicant was already joined as a defendant; instead, the court relied on the
decisions in Allergan, 324 F.3d at 1330, Litecubes, 523 F.3d 1353, and Arbaugh, 546 U.S.
500, as well as § 271(e)’s legislative history, to conclude that there is “no evidence that
Congress intended the elements of that section to be jurisdictional prerequisites.” Aurobindo,
2009 WL 483131, at *2.
5       Additionally, it is worth noting that Alvotech hf. has not provided any evidence that
contradicts the relevant factual allegations pertinent to the Court’s exercise of subject matter
jurisdiction. The letters between Abbvie and Alvotech USA that Alvotech hf. attached to its
motion are not inconsistent with Abbie’s assertion that Alvotech hf. created and prepared the
information in the AVT02 aBLA. See Alvotech hf.’s Mot. Dismiss, Exs. A–I, ECF Nos. 21-1
to 28-9.


                                              10
  Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 11 of 30 PageID #:1206




of action. Thus, Alovotech’s hf.’s request to dismiss the case under Rule 12(b)(1)

is denied.

B.    Alvotech hf.’s Motion Under Rule 12(b)(6)

      Turning to the first of Alvotech hf.’s remaining arguments, it contends that

the complaint must be dismissed pursuant to Fed. R. Civ. P. 12(b)(6), because

Alvotech hf. did not “submit” the aBLA for AVT02 within the meaning of 35 U.S.C.

§ 271(e)(2).

      1.       Legal Standard

      A motion to dismiss under Rule 12(b)(6) challenges whether a plaintiff’s

complaint “contain[s] sufficient factual matter . . . to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

      When “reviewing the sufficiency of a complaint under the plausibility

standard,” courts “accept the well-pleaded facts in the complaint as true.” Alam

v. Miller Brewing Co., 709 F.3d 662, 665–66 (7th Cir. 2013). At the same time,

“allegations in the form of legal conclusions are insufficient to survive a Rule

12(b)(6) motion.” McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873, 885 (7th

Cir. 2012) (citing Iqbal, 556 U.S. at 678).




                                           11
  Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 12 of 30 PageID #:1207




      2.     Discussion

      A claim for patent infringement “has long been understood to require no

more than the unauthorized use of a patented invention.” Glob.-Tech Appliances,

Inc. v. SEB S.A., 563 U.S. 754, 761 n.2 (2011) (distinguishing between direct and

induced infringement). As discussed above, 35 U.S.C. § 271(e)(2)(C) provides that

it is an act of infringement “to submit . . . an [aBLA] seeking approval of a

biological product . . . if the purpose of such submission is to obtain approval . . .

to engage in the commercial manufacture, use, or sale of a . . . biological product

claimed in a patent or the use of which is claimed in a patent before the expiration

of such patent.”

      Keying off this language, Alvotech hf. asserts that Alvotech USA—not

Alvotech hf.— is the entity that “submit[ted]” the aBLA within the meaning of 35

U.S.C. § 271(e)(2)(C), because Alvotech USA is listed as the subsection (k)

applicant on the aBLA form. See AVT02 aBLA at 1. As Alvotech hf. sees it,

because it is not listed as the subsection (k) applicant on the aBLA form, it cannot

be the “submit[ter]” of the aBLA under 35 U.S.C. § 271(e)(2)(C).

      In response, Abbvie points to a number of courts that have adopted a broader

interpretation of the word “submit” as it appears in § 271(e)(2), albeit in the

context of the Hatch-Waxman Act (that is, in cases involving § 271(e)(2)(A), rather

than § 271(e)(2)(C)). For example, in Allergan, Inc. v. Teva Pharmaceuticals USA,

Inc., No. 2:15-cv-1455-WCB, 2016 WL 1572193 (E.D.Tex. Apr. 19, 2016), Mylan

Pharmaceuticals Inc., a wholly-owned subsidiary of Mylan Inc., argued the parent



                                         12
  Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 13 of 30 PageID #:1208




company should be dismissed from the patent infringement suit because the

subsidiary—not the parent company—had signed and filed the ANDA. Reciting

Allergan’s allegation that the Mylan subsidiary and the parent worked in concert

to develop, market, and distribute Mylan’s pharmaceutical products, the district

court denied the motion, holding that “[a]n entity submits an ANDA if it

participates in the preparation of the ANDA and intends to benefit directly from

the ANDA by selling the ANDA product upon approval.” Id. at *5.

      Similarly, in Endo Pharmaceuticals Inc. v. Actavis Inc., No. 14-1381-RGA,

2017 WL 522825 (D. Del. Feb. 8, 2017), a defendant, Teva Pharmaceuticals, argued

that it was improperly sued under § 271(e)(2), because its subsidiary had applied

for the ANDA and, therefore, Teva could not be considered the entity that

“submitted” the application. The district court made short shrift of this argument,

noting that “[t]here is no explicit requirement in § 271(e) that a party must have

prepared or filed the ANDA itself in order to be a proper defendant.” Id. at *1.

And, given the “allegations that Defendant Teva is the owner and real party in

interest of the ANDA and will benefit from the ANDA if it is approved,” the court

denied Teva’s motion. Id.; see also Otsuka Pharms. Co., Ltd., v. Hetero USA, Inc.,

No. 19-1954-LPS, 2020 WL 6822971, at *2 (D. Del. Nov. 20, 2020) (holding that

“whether the entity is a submitter depends on whether it is also going to engage

in the commercial manufacture, use, or sale of the proposed generic product” and

whether the entity will “financially benefit, in a significant manner, from the

FDA’s approval of the application” (cleaned up)).



                                        13
    Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 14 of 30 PageID #:1209




        These district court decisions all are grounded in In re Rosuvastatin

Calcium Patent Litigation, 703 F.3d 511 (Fed. Cir. 2012).                 In that case, the

plaintiff, a brand-name drug manufacturer, brought a patent infringement suit

against Apotex U.S., a subsidiary of Apotex Canada, under § 271(e)(2)(A). See id.

at 527. Apotex U.S. moved to dismiss the case, arguing that it merely signed the

ANDA in its capacity as the agent of its parent corporation, Apotex Canada, the

actual entity that would be developing and manufacturing the generic drug. Based

on this, Apotex U.S. argued, it was not a “submit[ter]” within the meaning of

§ 271(e)(2)(A).

        The Federal Circuit disagreed, adopting the district court’s holding that:

              a wholly-owned subsidiary of a foreign ANDA applicant,
              which signs an ANDA as the agent of its parent-
              applicant, and which intends to benefit directly if the
              ANDA is approved by participating in the manufacture,
              importation, distribution and/or sale of the generic drug
              [i]s subject to suit under § 271(e) as the one who has
              “submitted” the ANDA.

Id. at 528 (citation omitted). In doing so, the Federal Circuit rejected Apotex U.S.’s

argument that the court should look to the statute creating the ANDA process, 21

U.S.C. § 355(j), and its implementing regulation, 21 C.F.R. § 314.3(b), to construe

the meaning of “submit” for the purposes of § 271(e)(2). Id.6



6       This is not altogether surprising given that both 35 U.S.C. § 355 and 21 C.F.R. §
314.3(b) tend to define “applicant” as someone who “submits” an application, leading to a
circular argument. See, e.g., 21 U.S.C. §355(b)(1)(A) (noting that an applicant shall “submit”
to the Secretary as part of the application certain materials); 21 C.F.R. § 314.3(b) (“Applicant
is any person who submits an [application] or ANDA or an amendment or supplement to an
NDA or ANDA under this part to obtain FDA approval of a new drug and any person who
owns an approved [application] or ANDA.”).


                                              14
    Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 15 of 30 PageID #:1210




        Here, Alvotech hf. attempts to distinguish Rosuvastatin, arguing that

Rosuvastatin and the above-referenced district cases involved an ANDA

application submitted pursuant to the Hatch-Waxman Act, not an aBLA submitted

pursuant to the BPCIA, as we have here. But the word “submit” appears in the

general section of § 271(e)(2) and applies equally to § 271(e)(2)(A) (the Hatch-

Waxman Act) and § 271(e)(2)(C) (the BPCIA). Under Alvotech hf.’s approach, the

same word would have two different meanings, violating the basic rule of statutory

construction that “identical words used in different parts of the same statute are

presumed to have the same meaning.” See Robers v. United States, 572 U.S. 639,

643 (2014) (cleaned up).7

        Alvotech hf. also argues that because, under the BPCIA, a party must

participate in the patent dance before it is permitted to file a patent infringement

action, the only parties that can be sued are the ones who previously engaged in

the dance. But the language of the BPCIA itself does not bear this out. For

example, § 262(l)(6) states:

              If the subsection (k) applicant and the reference product
              sponsor [engage in the patent dance and identify which
              patents to litigate], the reference product sponsor shall

7       Additionally, Alvotech hf. points out that this case is unique, because Abbvie has
chosen not to sue the actual entity that signed the subsection (k) applicant, while, in the
Hatch-Waxman cases discussed above, the actual applicant was joined as a defendant. But,
as discussed below, nothing in § 271(e)(2) or § 262(l) requires that the actual signatory to the
application be so joined. In fact, in Adverio Pharma GmbH v. Alembic Pharms. Ltd., No. CV
18-73-LPS, 2019 WL 581618, at *5 (D. Del. Feb. 13, 2019), the district court concluded that
an entity that “merely assists in collecting materials for submission to the FDA, signs the
ANDA, presents the ANDA to the FDA for approval, and acts in an ongoing manner as the
liaison between the FDA and the applicant during the regulatory process, but will have no
involvement with the ANDA product following FDA approval” was not a submitter for the
purposes of § 271(e)(2).


                                              15
    Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 16 of 30 PageID #:1211




              bring an action for patent infringement with respect to
              each such patent.

42 U.S.C. § 262(l)(6).8 Neither it nor any other provision in BPCIA mandates that

the reference product sponsor sue the entity that actually signed and filed the

subsection (k) application.

        Now, it is true that § 262(l)(8)(B) states that “the reference product sponsor

may seek a preliminary injunction prohibiting the subsection (k) applicant from

engaging in the commercial manufacture or sale” of the biosimilar drug in

question.    42 U.S.C. § 262(l)(8)(B) (emphasis added).            But this does not help

Alvotech hf. either. First, the language is permissive, not mandatory. Second, the

statute defines a “subsection (k) applicant” as “a person that submits an

application under subsection (k),” 42 U.S.C. § 262(l)(1)(A) (emphasis added),

leading back to the question of what “submit” means in the context of the BPCIA.

Third, under Alvotech hf.’s construction, in a case where the corporate entity that

files the subsection (k) application is not involved in the manufacture of the

biosimilar drug or its sale (take, for example, a wholly owned subsidiary that is

only tasked with obtaining the necessary legal and regulatory approvals),

§ 262(l)(8)(B) would preclude the reference product sponsor from obtaining any




8      The Court has elided subsections (i) and (ii) of 42 U.S.C. § 262(l)(6), which provide for
the situation where the subsection (k) applicant and the reference product sponsor agree on
which patents to litigate first, and the situation in which they do not agree. The language
quoted above is the same in both subsections.


                                              16
    Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 17 of 30 PageID #:1212




preliminary injunctive relief at all. Congress could not have intended such a

nonsensical result.9

        Furthermore, Alvotech hf.’s argument that direct participation in the patent

dance is a prerequisite to being sued ignores the fact that the BPCIA specifically

authorizes the reference product sponsor to file suit even when the patent dance

does not occur.      See 42 U.S.C. § 262(l)(9) (permitting “the reference product

sponsor, but not the subsection (k) applicant, [to] bring an action . . . for a

declaration of infringement, validity, or enforceability of any patent that claims

the biological product or a use of the biological product” where the applicant fails

to provide the information required under the Act).

        Finally, the Supreme Court’s decision in Sandoz Inc. v. Amgen Inc., 137 S.

Ct. 1664 (2017), is helpful to this analysis. The question presented was whether,

in the event that the subsection (k) applicant failed to notify the reference product



9      Alvotech hf. also points out that 42 U.S.C. § 262(l)(6)(C)(i) states: “Not later than 30
days after a complaint is served to a subsection (k) applicant in an action for patent
infringement described under this paragraph, the subsection (k) applicant shall provide the
Secretary with notice and a copy of such complaint.” According to Alvotech hf., this implies
that the subsection (k) applicant must be a party to this lawsuit. But this is unpersuasive
for several reasons. First, this case was filed over thirty days ago, and no party has asserted
that notice was not provided in accordance with that section, regardless of the fact that
Alvotech USA is not a defendant. Furthermore, as noted above, because 42 U.S.C.
§ 262(l)(1)(A) defines the subsection (k) applicant as one who “submits an application,” this
provision does not compel the conclusion that Alvotech USA is the only entity responsible for
providing the described notice. Finally, the Court notes that, in a similar situation under the
Hatch-Waxman Act, where an entity that was dismissed as a defendant was responsible for
notifying the FDA when a judgment was entered, the court solved the problem by noting that
“[s]hould this case result in entry of judgment against Alembic, and should INC continue not
to be a party, [the plaintiff] may ask the Court to exercise whatever authority it has over
Alembic to ensure that the FDA receives the required notice of judgment.” See Adverio, 2019
WL 581618, at *6.



                                              17
  Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 18 of 30 PageID #:1213




sponsor about the aBLA as mandated by 42 U.S.C. § 262(l)(2)(A), the jilted

reference product sponsor could sue for injunctive relief to require production of

the aBLA and manufacturing information. Id. at 1669. In the end, the Supreme

Court determined that the Federal Circuit incorrectly concluded that a subsection

(k) applicant’s failure to disclose its aBLA was an element of the act of artificial

infringement under § 271(e)(2).      Id. at 1674.   In reaching its conclusion, the

Federal Circuit had focused on the language in § 271(e)(2)(C)(ii):

             “[i]t shall be an act of infringement to submit[,] if the
             applicant for the application fails to provide the
             application      and   information    required     under
             [§ 262(l)(2)(A)], an application seeking approval of a
             biological product for a patent that could be identified
             pursuant to [§ 262(l)(3)(A)(i)]”

Id. (emphasis in original) (quoting 35 U.S.C. § 271(e)(2)(C)(ii)). But the Supreme

Court clarified that “[t]he italicized language merely assists in identifying which

patents will be the subject of the artificial infringement suit. It does not define the

act of artificial infringement itself.” Id.

      What can be gleaned from this is that the duties and obligations imposed

upon the reference product sponsor and the subsection (k) applicant by § 262(k)

and (l) do not give rise, in and of themselves, to a cause of action for patent

infringement. Rather, the source of that authority is 35 U.S.C. § 271(e)(2). Thus,

the Federal Circuit’s interpretation in Rosuvastatin of what it means “to submit”

an application under § 271(e)(2) controls, absent any express BPCIA provision to

the contrary.




                                              18
     Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 19 of 30 PageID #:1214




         With that, the analysis of whether Alvotech hf. can be deemed a “submitter”

under the Rosuvastatin decision is straightforward. “Parties actively involved in

preparing the ANDA are deemed to have submitted the ANDA, regardless of

whether they are the named applicant, especially where the parties involved are

in the same corporate family.          Active involvement includes marketing and

distributing the approved generic drugs in the United States.” Adverio Pharma,

2019 WL 581618, at *4 (cleaned up) (quoting Cephalon, Inc. v. Watson Pharms.,

Inc., 629 F. Supp. 2d 338, 349 (D. Del. 2009)). So too does “participating in the

[drug’s] manufacture [or] importation.” Rosuvastatin, 703 F.3d at 528 (quoting In

re Rosuvastatin Calcium Pat. Litig., 2008 WL 5046424, at *10 (D. Del. Nov. 24,

2008)).

          Here, Abbvie alleges that “Alvotech [hf.], not Alvotech USA, created and

prepared the information in the aBLA. Indeed, at least one clinical trial for AVT02

began before Alvotech USA even came into existence, and Alvotech [hf.]

communicated and/or met with the FDA before beginning the trial.” Compl. ¶ 34.10

Furthermore, Abbvie asserts that “Alvotech will engage in the commercial

manufacture and supply of [AVT02],” as well as its “development [and]

registration.”    Id. ¶ 37.   As a result, Abbvie states that “Alvotech [hf.] will

financially benefit in a significant manner from the approval of [the AVT02

aBLA].” Id.



10    Alvotech claims that this statement is false; however, under Rule 12(b)(6), the Court
assumes that the complaint’s well-pleaded allegations are true.


                                            19
     Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 20 of 30 PageID #:1215




         Based on these allegations, the Court concludes that Abbvie’s complaint

adequately alleges that Alvotech hf. is a “submit[ter]” of the aBLA within the

meaning of 35 U.S.C. § 271(e)(2)(C).11           Accordingly, Alvotech hf.’s motion to

dismiss under Rule 12(b)(6) is denied.

C.       Alvotech hf.’s Motion Under Rule 12(b)(7)

         The Court next considers Alvotech hf.’s argument that the complaint must

be dismissed under Fed. R. Civ. P. 12(b)(7). The question is whether Alvotech USA

is an indispensable party under Fed. R. Civ. P. 19.

         1.    Legal Standard

         Rule 12(b)(7) authorizes the dismissal of a lawsuit if a plaintiff has failed to

join a necessary and indispensable party under Rule 19. “Since joinder is an issue

not unique to patent law, [courts] apply the law of the regional circuit.” A123 Sys.,

Inc. v. Hydro-Quebec, 626 F.3d 1213, 1220 (Fed. Cir. 2010).

         “When evaluating a Rule 12(b)(7) motion, the Court accepts all well-pleaded

allegations in the complaint as true and may consider extrinsic evidence.”

BCBSM, Inc. v. Walgreen Co., --- F. Supp. 3d ----, 2021 WL 77233, at *3, (N.D. Ill.

Jan. 8, 2021) (citing Davis Cos. v. Emerald Casino, Inc., 268 F.3d 477, 480 n.4 (7th

Cir. 2001)). “Dismissal for failure to join a party ‘is not the preferred outcome

under the Rules.’” Id. (quoting Askew v. Sheriff of Cook Cty., 568 F.3d 632, 634




11     Abbvie also argues that, under the Rosuvastatin standard, Alvotech USA is not a
“submit[ter]” under 35 U.S.C. § 271(e)(2); however, the Court need not address that question
in order to resolve the motion to dismiss.


                                            20
  Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 21 of 30 PageID #:1216




(7th Cir. 2009)).     “In a 12(b)(7) motion, the movant bears the burden of

demonstrating that the absent party is necessary and indispensable.” Id.

      2.     Discussion

      Rule 19 provides that a party is necessary if: “in that person’s absence, the

court cannot accord complete relief among existing parties”; or “that person claims

an interest relating to the subject of the action and is so situated that disposing of

the action in the person’s absence may: (i) as a practical matter impair or impede

the person’s ability to protect the interest; or (ii) leave an existing party subject to

a substantial risk of incurring double, multiple, or otherwise inconsistent

obligations because of the interest.” Fed. R. Civ. P. 19(a).

      Rule 19 continues that, if a necessary party “cannot be joined, the court must

determine whether, in equity and good conscience, the action should proceed

among the existing parties or should be dismissed.” Fed. R. Civ. P. 19(b). When

evaluating whether the action should proceed, Rule 19 instructs courts to consider

several factors: “(1) the extent to which a judgment rendered in the person’s

absence might prejudice that person or the existing parties; (2) the extent to which

any prejudice could be lessened or avoided by [protective measures]; (3) whether a

judgment rendered in the person’s absence would be adequate; and (4) whether

the plaintiff would have an adequate remedy if the action were dismissed for

nonjoinder.” Id.

      Abbvie does not challenge Alvotech hf.’s assertion that, if Alvotech USA

were a necessary party, it could not be joined as a party in the Northern District



                                          21
     Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 22 of 30 PageID #:1217




of Illinois because venue here would be improper. See Mot. Dismiss at 11. As

such, the Court will first consider whether Alvotech USA would be indispensable,

assuming it is necessary.12

         Abbvie’s complaint asserts, and Alvotech hf. does not challenge, that

Alvotech USA is Alvotech hf.’s wholly owned subsidiary. See Compl. ¶ 33. The

Seventh Circuit has expressed “great difficulty seeing how a 100 percent

subsidiary could ever be an indispensable party.”                   Extra Equipamentos E

Exportação Ltda. v. Case Corp., 361 F.3d 359, 364 (7th Cir. 2004). Furthermore,

in the patent context, courts have held that a parent corporation is presumed to

“adequately protect the interests of its wholly-owned subsidiary.” See Simmons


12     In its opening brief, Alvotech hf. argues that Alvotech USA is “statutorily necessary”
under the first stage of the Rule 19 analysis; however, in its reply brief, Alvotech hf. cites the
same cases to argue that Alvotech USA is necessary and indispensable under Rule 19’s
second stage. See Mot. Dismiss at 10; Alvotech hf.’s Reply Supp. Mot. Dismiss at 11–12, ECF
No. 41. “[A]rguments raised for the first time in a reply brief are waived.” Wonsey v. City of
Chi., 940 F.3d 394, 398 (7th Cir. 2019). Nonetheless, the Court notes that all of the cases
cited by Alvotech hf. for the proposition that Alvotech USA is “statutorily necessary” are
inapposite. For instance, Carver v. Sheriff of LaSalle Cty., 324 F.3d 947 (7th Cir. 2003),
involves the joinder of a state governmental entity in civil rights actions where the entity is
responsible for indemnifying the alleged individual tortfeasors. Id. at 948 (noting that “a
county in Illinois is a necessary party in any suit seeking damages from an independently
elected county officer” under 42 U.S.C. § 1983). Tillman v. City of Milwaukee, 715 F.2d 354
(7th Cir. 1983), discusses the joinder of a state administrative agency that, by statute, was
the only entity that could reinstate the plaintiff to his state-sponsored apprenticeship
program with the city. Id. at 359. And Glover v. State Farm Fire & Cas. Co., 984 F.2d 259
(8th Cir. 1993), and Price v. Young Am. Ins. Co., No. 20-00149-CV-W-HFS, 2020 WL 4470443
(W.D. Mo. Aug. 4, 2020), simply apply unambiguous language from a Missouri statute
concerning the collection of a personal injury judgment from the personal injury defendant’s
insurer, which states that “if the [personal injury] judgment is not satisfied within thirty
days after the date when it is rendered, the judgment creditor [i.e., personal injury plaintiff]
may proceed in equity against the [personal injury] defendant and the insurance company to
reach and apply the insurance money to the satisfaction of the judgment.” See Mo. Ann. Stat.
§ 379.200 (emphasis added). In a simple exercise of statutory interpretation, both Glover and
Price hold that the statute requires joinder of both the personal injury defendant and the
insurance company. See Glover, 984 F.2d at 261; Price, 2020 WL 4470443, at *3.


                                               22
  Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 23 of 30 PageID #:1218




Bedding Co. v. Leggett & Platt, Inc., No. 11-CV-232-WMC, 2012 WL 11909449, at

*9 (W.D. Wis. Mar. 27, 2012) (citing Dainippon Screen Mfg. Co. v. CFMT, Inc., 142

F.3d 1266, 1272 (Fed. Cir. 1998)). Where a subsidiary’s interests are protected, it

is not prejudiced by lack of joinder. As such, Alvotech hf. has not met its burden

to establish that the first or second factors under Rule 19(b) weigh in favor of

finding indispensability.

      Alvotech hf. also claims that this Court cannot render an adequate judgment

in Alvotech USA’s absence, because Alvotech USA holds the aBLA for AVT02, and

§ 262(l)(8)(B) provides that “the reference product sponsor may seek a preliminary

injunction prohibiting the subsection (k) applicant from engaging in the

commercial manufacture or sale of such biological product until the court decides

the issue of patent validity, enforcement, and infringement with respect to any

patent.”   42 U.S.C. § 262(l)(8)(B).   But this argument is unpersuasive for the

reasons discussed above.

      Furthermore, as Abbvie points out, “[p]atent infringement is a tort,” and

“[i]t is well-settled that joint tortfeasors are not considered required or

indispensable parties under Rule 19.” Akoloutheo, LLC v. Sys. Soft Techs., Inc.,

No. 4:20-cv-985, 2021 WL 1947343, at *2 (E.D. Tex. May 14, 2021) (cleaned up);

see also Temple v. Synthes Corp., 498 U.S. 5, 7 (1990) (“It has long been the rule

that it is not necessary to join all joint tortfeasors to be named as defendants in a

single lawsuit.”); Salton, Inc. v. Philips Domestic Appliances & Pers. Care B.V.,

391 F.3d 871, 877 (7th Cir. 2004) (“A rule automatically deeming joint tortfeasors



                                         23
  Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 24 of 30 PageID #:1219




indispensable parties to suits against each of them would be inconsistent with this

common law principle [of joint and several liability] and is therefore rejected.”

(citations omitted)).     In fact, a parent company “may be liable for patent

infringement for selling, offering to sell, making or using the infringing [product],

regardless of [its subsidiary’s] downstream role.” Akoloutheo, 2021 WL 1947343,

at *2.

         Nevertheless, Alvotech hf. protests that Abbvie is attempting to improperly

hold it liable for its subsidiary’s actions. It cites two cases for the proposition that

a subsidiary is an indispensable party when the lawsuit imputes the subsidiary’s

conduct to the parent company. See Carnero v. Bos. Sci. Corp., 433 F.3d 1, 18 (1st

Cir. 2006); Polanco v. H.B. Fuller Co., 941 F. Supp. 1512, 1523 (D. Minn. 1996).

But Abbvie is suing Alvotech hf. for its own conduct as a submitter of the AVT02

aBLA, and so Alvotech hf.’s reliance on Carnero and Polanco is unavailing.

         For these reasons, the Court finds that Rule 19(b)’s third factor does not

weigh in favor of finding indispensability.

         Finally, although Abbvie may have an “adequate remedy” in the Eastern

District of Virginia if the Court were to require Alvotech USA to be joined, courts

are “reluctant to dismiss for failure to join where doing so deprives the plaintiff of

his choice of federal forum.” Askew, 568 F.3d at 634 (cleaned up).

         Because Alvotech hf. has failed to meet its burden of establishing that this

case must be dismissed for failing to join Alvotech USA, its motion pursuant to

Fed. R. Civ. P. 12(b)(7) is denied.



                                          24
  Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 25 of 30 PageID #:1220




D.    Alvotech hf.’s Motion Under Rule 12(b)(2)

      Finally, the Court considers Alvotech hf.’s arguments that dismissal is

proper under Rule 12(b)(2).     The question is whether the Court has personal

jurisdiction over Alvotech hf., an Icelandic company.

      1.     Legal Standard

      Although a complaint generally need not include facts alleging personal

jurisdiction, “once the defendant moves to dismiss . . . for lack of personal

jurisdiction,” the plaintiff bears the burden of demonstrating the existence of

jurisdiction.” Purdue Rsch. Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782

(7th Cir. 2003). The precise nature of that burden “depends upon whether an

evidentiary hearing has been held.” Id.

      Where, as here, the Court rules on the motion “based on the submission of

written materials, without the benefit of an evidentiary hearing,” the plaintiff

“need only make out a prima facie case of personal jurisdiction.” Id. (cleaned up).

In evaluating whether the prima facie standard has been satisfied, “pleadings and

affidavits are to be construed in the light most favorable to [the plaintiff].”

Autogenomics, Inc. v. Oxford Gene Tech. Ltd., 566 F.3d 1012, 1017 (Fed. Cir. 2009).

      2.     Discussion

      Determining the existence of personal jurisdiction generally requires a two-

part analysis—one statutory and one constitutional.        Id.   With regard to the

statutory inquiry, the court applies the law of the state in which the district court




                                          25
  Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 26 of 30 PageID #:1221




is located; as to the constitutional inquiry, the court applies the law of the Federal

Circuit in patent cases. Id.

         Generally, under Fed. R. Civ. P. 4(k)(1)(A), a district court has personal

jurisdiction over a defendant in a patent case if the defendant would be “subject to

the jurisdiction of a court of general jurisdiction in the state where the district

court is located.” Acorda Therapeutics Inc. v. Mylan Pharms. Inc., 817 F.3d 755,

759 (Fed. Cir. 2016). For its part, the Illinois long-arm statute allows courts to

exercise personal jurisdiction “to the full extent permitted by the Fourteenth

Amendment’s Due Process Clause,” so “the state statutory and federal

constitutional inquiries merge.” Tamburo v. Dworkin, 601 F.3d 693, 700 (7th Cir.

2010) (citing 735 Ill. Comp. Stat. 5/2-209(c)). For constitutional purposes, the key

issue is whether a defendant “has certain minimum contacts with the forum such

that the maintenance of the suit does not offend traditional notions of fair play

and substantial justice.”         Acorda, 817 F.3d 759 (quoting Int’l Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945)) (cleaned up).

         Personal jurisdiction exists in two forms: general and specific. There is no

dispute that general personal jurisdiction over Alvotech is lacking; therefore, only

the existence of specific jurisdiction is at issue.

         “Specific jurisdiction . . . must be based on activities that arise out of or

relate    to   the   cause   of    action.”        Autogenomics,   566   F.3d   at   1017.

“What conduct is suit-related depends on the relationship among the defendant,

the forum, and the litigation, including specifically the nature of the claim



                                              26
  Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 27 of 30 PageID #:1222




asserted.”    Acorda, 817 F.3d at 759 (cleaned up).        “[T]he minimum-contacts

requirement is met when the defendant ‘purposefully directed’ activities at the

forum, ‘and the litigation results from alleged injuries that arise out of or relate to

those activities.’” Id. (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472–

73 (1985)).

      In Acorda, the Federal Circuit held that the submission of an ANDA

pursuant to the Hatch-Waxman Act is “‘suit-related’ and has a ‘substantial

connection’ with [the forum state]” where the defendant “plans to market its

proposed drugs in [the forum state] and the lawsuit is about patent constraints on

such in-State marketing.” 817 F.3d at 760, 762–63 (quoting Walden v. Fiore, 571

U.S. 277, 284 (2014)). In the same vein, the Federal Circuit concluded, “ANDA

filings constitute formal acts that reliably indicate plans to engage in marketing

of the proposed generic drugs.” Id. And ANDA filings are closely connected to “the

real-world acts that approval of the ANDA will allow and that will harm patent-

owning brand-name manufacturers.” Id. Congress demonstrated as much when

it “stressed the ANDA filer’s ‘purpose . . . to obtain approval under such Act to

engage in the commercial manufacture, use, or sale of a drug . . . claimed in a

patent or the use of which is claimed in a patent before the expiration of such

patent,’—concrete, non-artificial acts of infringement.”      Id. (quoting 35 U.S.C.

§ 271(e)(2)(A)). Thus, where the drug that is the subject of the ANDA will be

marketed within the forum state, a defendant’s ANDA filings are “suit-related,

and they have a substantial connection with [the forum state] because they



                                          27
  Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 28 of 30 PageID #:1223




reliably, non-speculatively predict [forum state] activities by [the submitter].” Id.

at 762.

      Here, Abbvie alleges that Alvotech hf. “will engage in the commercial

manufacture and supply of [AVT02] in Illinois, including this District.” Compl.

¶ 37. Alvotech hf. has not submitted any documents or affidavits that dispute that

proposition, and so the Court accepts it as true. Instead, Alvotech argues that

Acorda’s focus on the submission of an ANDA means that Acorda’s logic does not

apply to Alvotech hf., which, in its view, did not “submit” the AVT02 aBLA.

However, for the reasons discussed above, the Court finds that Alvotech hf.

qualifies as a “submitter” of the AVT02 aBLA, even though it did not sign the

application. See Helsinn Healthcare S.A. v. Hospira, Inc., No. CV 15-2077 (MLC),

2016 WL 1338601, at *5–6 (D.N.J. Apr. 5, 2016) (applying Acorda to find specific

jurisdiction over a non-signatory “submitter”).

      In Acorda, the Federal Circuit viewed the defendant’s submission of its

ANDA as a concrete step demonstrating the defendant’s actual intent to market

and sell the infringing drug in the forum state.        Here, Alvotech hf.’s role in

submitting the AVT02 aBLA demonstrates the same intent. As such, the Court

finds that Alvotech hf.’s submission of its aBLA is suit-related. And, because the

aBLA submission indicates Alvotech hf.’s intent to market and distribute its

biosimilar drug in Illinois, the Court finds that it has specific jurisdiction over it.

          Finally, Alvotech hf. urges the Court to find that other factors render

jurisdiction unreasonable in light of the considerations of “fair play and



                                          28
  Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 29 of 30 PageID #:1224




substantial justice.” See Inamed Corp. v. Kuzmak, 249 F.3d 1356, 1360 (Fed. Cir.

2001) (quoting Burger King, 471 U.S. at 476–77).       In that scenario, the burden is

on Alvotech hf. to “present a compelling case” that this Court’s exercise of

jurisdiction is unreasonable.      Id. (cleaned up).      This inquiry involves the

consideration of several factors: “(1) the burden on the defendant, (2) the interests

of the forum State, (3) the plaintiff's interest in obtaining relief, (4) the interstate

judicial system’s interest in obtaining the most efficient resolution of

controversies, and (5) the shared interest of the several States in furthering

fundamental substantive social policies.” Id. at 1363 (citing Asahi Metal Indus.

Co. v. Superior Ct. of Cal., 480 U.S. 102, 113 (1987)).

      Alvotech hf. argues only that patent infringement cases generally proceed

to trial more quickly in the Eastern District of Virginia, and that Alvotech hf. finds

it inconvenient to litigate in Chicago as opposed to the Eastern District of Virginia,

where Alvotech USA is domiciled. But, as discussed above, Alvotech USA is not

an indispensable party to this lawsuit. And “often the interests of the plaintiff

and the forum in the exercise of jurisdiction will justify even the serious burdens

placed on [an] alien defendant.” Asahi, 480 U.S. at 114.

      Furthermore, there are strong justifications here that outweigh the burden

on Alvotech hf.: the plaintiff is domiciled in this district; and Illinois “has an

interest in providing a forum to resolve the disputes before [the Court] because

they involve the pricing and sale of products in [Illinois] and harms to firms doing

business in [Illinois], some of [which are] incorporated or with principal places of



                                          29
  Case: 1:21-cv-02258 Document #: 51 Filed: 08/23/21 Page 30 of 30 PageID #:1225




business in [Illinois].”   Acorda, 817 F.3d at 764.       Moreover, “cases where a

defendant may defeat otherwise constitutional personal jurisdiction should be

limited to the rare situation in which the plaintiff’s interest and the state’s interest

in adjudicating the dispute in the forum are so attenuated that they are clearly

outweighed by the burden of subjecting the defendant to litigation within the

forum.”   Inamed, 249 F.3d at 1363 (cleaned up).         Such is not the case here.

Accordingly, Alvotech hf.’s motion to dismiss under Rule 12(b)(2) also is denied

                                   CONCLUSION

      For the above-stated reasons, Alvotech hf.’s motion to dismiss is denied in

its entirety.


IT IS SO ORDERED.                              ENTERED: 8/23/21




                                               __________________________________
                                               JOHN Z. LEE
                                               United States District Judge




                                          30
